Citation Nr: 0336885	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  93-26 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as being proximately due to 
or the result of smoking cigarettes during active military 
service.

2.  Entitlement to service connection for arteriosclerotic 
peripheral vascular disease, claimed as being proximately due 
to or the result of smoking cigarettes during active military 
service.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) during the period from July 
23, 1992, to April 5, 2000.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945 and from April 1948 to August 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted service connection for PTSD and 
assigned a disability evaluation of 10 percent.  The RO later 
assigned an evaluation of 50 percent for PTSD, effective from 
the date of service connection in July 1992.  By a June 2000 
rating decision, the RO increased the rating of the veteran's 
PTSD to 70 percent, effective from April 5, 2000.  In a 
statement dated in September 2000, the veteran indicated that 
he agreed with the rating of 70 percent for PTSD but also 
indicated that the rating should have been "retroactive" to 
July 1992.  Therefore, the issue of entitlement to a rating 
in excess of 50 percent for PTSD during the period from July 
23, 1992, to April 5, 2000, remains before the Board.  Cf. AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The veteran has also appealed a rating decision in which the 
RO denied service connection for asbestosis, and for COPD and 
arteriosclerotic peripheral vascular disease claimed as being 
the result of smoking cigarettes.  The Board denied these 
claims in a February 2000 decision.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  By an Order dated in December 2000, 
the Court granted a motion to vacate and remand the Board's 
decision on the issues of entitlement to service connection 
for arteriosclerotic peripheral vascular disease, COPD, and 
asbestosis for reconsideration pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

In August 2001, the Board remanded this matter to the RO to 
ensure compliance with the VCAA, and for further development 
including obtaining treatment records and affording the 
veteran a VA neuropsychiatric examination.  In November 2001, 
after considering additional evidence, the RO denied a rating 
in excess of 50 percent for PTSD during the period from July 
23, 1992, to April 5, 2000.  The RO also continued the denial 
of entitlement to service connection for COPD and 
arteriosclerotic peripheral vascular disease claimed as due 
to cigarette smoking, and again denied entitlement to service 
connection for asbestosis.

In a May 2002 decision, the Board denied service connection 
for COPD and arteriosclerotic peripheral vascular disease 
claimed as due to cigarette smoking, and denied the claim for 
service connection for asbestosis.  In the same decision, the 
Board denied a rating in excess of 50 percent for PTSD during 
the period from July 23, 1992, to April 5, 2000.  In May 
2003, the Court granted a joint motion to vacate the Board's 
May 2002 decision, and remanded these matters to the Board.  
Transmitted by letter from the veteran's attorney dated in 
December 2003, additional evidence was submitted directly to 
the Board.  

In the December 2003 letter, the attorney also raised the 
issue of entitlement to service connection for nicotine 
dependence.  In addition to contending that he has current 
disability from COPD and arteriosclerotic peripheral vascular 
disease due to smoking tobacco products during his active 
military service, the veteran also now contends, in the 
alternative, that his current disability from COPD and 
arteriosclerotic peripheral vascular disease should be 
service connected on the basis that he became addicted to 
smoking tobacco products while in service.  The questions of 
whether service connection should be granted for nicotine 
addiction and, if so, whether the disability from COPD and 
arteriosclerotic peripheral vascular disease should be 
service connected as due to the nicotine addiction, have not 
been addressed by the RO in the first instance.  These 
matters are referred to the RO for appropriate action.

The Board notes that in a note written on a document received 
in November 2001, the veteran asserted that a physician had 
told him that a tumor in his bladder was also associated with 
smoking.  The claim of entitlement to service connection for 
a bladder tumor has not been adjudicated by the RO and is 
referred to the RO for appropriate action.


REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on the veteran's part.

As noted in the Board's previous remand of this matter, there 
was a significant change in the law pertaining to claims for 
benefits administered by the Secretary of VA.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) became law.  
Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA must notify the claimant 
of information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is his responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In order to fully comply with its duty to assist, VA must 
provide an examination that includes of review of the record 
of prior care and, if necessary to decide a claim, VA must 
obtain a medical opinion regarding nexus between current 
disabilities and an in-service injury or disease.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (examiner must review the 
record to be fully informed).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain records 
pertaining to the veteran's 
hospitalizations in the Biloxi and 
Gulfport, Mississippi VA medical centers 
in 1992 for treatment of PTSD, records of 
his treatment at the VA outpatient 
treatment centers in Mobile, Alabama, and 
his records of treatment at Family 
Medical Center West and the Gulfport 
Psychiatric Clinic.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

3.  The veteran should be afforded a VA 
respiratory examination to determine the 
nature and etiology of his lung disorders 
claimed as COPD and asbestosis.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests and diagnostic studies 
should be performed.  As to any 
disability(ies) identified, the examiner 
should state the current diagnoses of any 
such disability(ies) and should express 
an opinion whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the identified 
disability is due to smoking tobacco 
products in service.  Concerning the 
veteran's claim for service connection 
for asbestosis, if such disability is 
identified, the examiner should express 
an opinion whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the identified 
disability is due exposure to asbestos 
during the veteran's active service.  The 
examiner should provide a full 
explanation of the rationale that is the 
basis of the conclusions expressed.

4.  The veteran should be afforded a VA 
vascular examination to determine the 
nature and etiology of his circulatory 
disorder claimed as arteriosclerotic 
peripheral vascular disease.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests and diagnostic studies should be 
performed.  As to any disability(ies) 
identified, the examiner should state the 
current diagnoses of any such 
disability(ies) and should express an 
opinion whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the identified 
disability is due to smoking tobacco 
products in service.  The examiner should 
provide a full explanation of the 
rationale that is the basis of the 
conclusions expressed.

5.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claims for service connection for 
arteriosclerotic peripheral vascular 
disease, COPD, and asbestosis.  The RO 
should also readjudicate the veteran's 
claim for a higher rating for PTSD prior 
to April 5, 2000.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




